—In a negligence action to recover damages for personal injuries arising from an automobile accident, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Miller, J.), dated August 24, 1992, which, inter alia, granted the motions of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff Audrey Terwilliger and the defendant Gregory Dawes were proceeding in opposite directions on a snow-covered two-lane road in Newburgh when Terwilliger’s vehicle entered Dawes’s lane and collided with Dawes’s vehicle. Just prior to the accident, Dawes responded by applying his brakes with medium pressure and steering to his right, away from Terwilliger’s approaching vehicle. Although Terwilliger has no recollection of the accident, she contends that, based on the opinion of an expert, Dawes was negligent in failing to avoid the accident. We disagree.
Neither the plaintiffs nor their expert have proffered any *434evidence that Dawes failed in any manner to exercise reasonable care under the circumstances. Although the expert averred generally that his findings were based on Dawes’s deposition testimony, photographs, and a survey of the area, he failed to point to any specific part of the record as a basis for his conclusions. The expert offered no findings regarding the speed at which each vehicle was traveling, the distance between the vehicles, reaction time, braking time, or braking distance. The expert’s affidavit merely contains speculative conclusions that Dawes’s failure to take some unspecified accident avoidance measures contributed to the occurrence of the accident. Such conclusory statements are not enough to defeat a motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562; Bavaro v Martel, 197 AD2d 813; Roman v Vargas, 182 AD2d 543; Gardner v Ethier, 173 AD2d 1002; Levitt v County of Suffolk, 145 AD2d 414).
The plaintiffs’ remaining contentions are without merit. Lawrence, J. P., Copertino, Altman and Goldstein, JJ., concur.